WIENER, Circuit Judge,
dissenting:
In Phillips v. Washington Legal Foundation,1 the Supreme Court held that the plaintiffs in the instant case had a property right in the interest income from their funds deposited in IOLTA accounts. In dissent, Justice Souter criticized the majority’s decision to determine that a property right existed in isolation from the questions (1) whether a “taking” had occurred, and (2) if so, what compensation, if any, might be owed. Justice Souter wrote that “if it should turn out that the ‘just compensation’ for any taking was zero, then there would be no practical consequence for purposes of the Fifth Amendment in recognizing a client’s property right in the interest in the first place; any such recognition would be an inconsequential abstraction.”2
After a full trial on remand, the plaintiffs in this case (“IOLTA II”) have brought us to precisely the moment Justice Souter foretold by proving that then-loss — and, therefore, the “just compensation” that they are due — is zero. By its literal terms, the Fifth Amendment can be violated only by governmental failure to pay just compensation: “The Fifth Amendment does not proscribe the taking of property; it proscribes taking without just compensation.”3 This constitutional *196truism convinces me that even if the Texas IOLTA program should involve the government’s “taking” of “property,” it would not violate the plaintiffs’ constitutional rights because just compensation for zero is zero. I therefore respectfully dissent.
I.
At the outset, I must take issue with the majority’s assertion that the defendants-appellees4 have conceded that the plaintiffs-appellants5 are entitled to equitable relief: The defendants have done no such thing. In our previous decision in this case {“IOLTA /”), we stated — as a parting-shot discussion of Eleventh Amendment immunity — that “the defendants concede that they are subject to the plaintiffs’ prospective injunction claims.”6 We then concluded that the defendants were immune from a claim for monetary restitution.7 There is a vast difference between conceding that the Eleventh Amendment is not a bar to the assertion of a claim, on the one hand, and conceding entitlement to the relief sought by asserting a claim, on the other.
I am sure that, as it states, the panel majority understands the distinction between a party being “subject to” a claim and the party opposite being “entitled to” equitable relief.8 Yet, despite this voiced cognizance, the majority still concludes that the appellees somehow take a position here that is inconsistent with their former concession by arguing on appeal that equitable relief is unavailable. In doing so, the majority strains Judge Wisdom’s simple jurisdictional statement in IOLTA I to the point of incredulity. Consistent with a jurisdictional submission, appellees may still vigorously refute the availability of equitable relief for appellants on grounds unrelated to jurisdiction. The appellees in their brief to this court in IOLTA II argue that equitable relief is not available to the appellants because (1) the appellants have failed to seek state administrative remedies and (2) compensation, not injunctive relief, is the only proper remedy for a 5th Amendment violation. Neither of these contentions undermine a concession that appellees are subject to, i.e., must address, the appellants’ claims for injunctive relief.
*197Moreover, the majority’s willingness to dispose of the issue based on its reading of the admission is premature. Even assuming, arguendo, that appellees have taken an inconsistent position by reasserting an 11th Amendment claim on appeal, the inquiry cannot possibly end there. At most, under the majority’s reading, the appellees would have been holding an inconsistent position on the necessity to deal with the appellants’ claims. Determining the apparent inconsistency, for argument’s sake, against the appellees only clears the initial jurisdictional hurdle; it does not, in any way, resolve the merits of the remedy issue. Yet, the majority decides both jurisdiction and the merits based on the concession, and, indeed, only resumes discussion of the merits of the prospective injunction claim “in the alternative.” Hence, despite the majority’s protestations to the contrary, it has effectively equated appellees’ concession to hear and respond to appellants’ remedy claims with a concession that appellees will not or even cannot contest those claims.
What the defendants-appellees actually wrote in their IOLTA I appellate brief is this: “Appellees concede that the Eleventh Amendment is not a jurisdictional bar to the claims asserted by Appellants for prospective injunctive relief against Appellee Newton9 as a state official.” At another point in their brief, the defendants wrote:
The Texas IOLTA Program Appellees concede that the Eleventh Amendment is not a jurisdictional bar to Appellants’ claims. Rather, the Texas IOLTA Program Appellees contend that they are entitled to Eleventh Amendment immunity from Appellants’ claims for damages, including restitution, and any other claim than a claim for prospective injunctive relief.10
Thus, the defendants successfully asserted Eleventh Amendment immunity from monetary damages while acknowledging nothing more than that the Eleventh Amendment does not bar governmental defendants from having to defend claims of prospective relief on the merits.
This is no quibble on my part: A concession that something is not a bar to a claim is a far cry from a concession that a plaintiff is entitled to relief. As the defendants have vigorously contested the plaintiffs’ claims both times that they have come before this court, I must protest the majority’s attempts to portray the defendants as having conceded the issue of the plaintiffs’ entitlement to equitable relief.
II.
The Takings Clause of the Fifth Amendment reads, in pertinent part: “nor shall private property be taken for public use, without just compensation.”11 To prove a violation of the Takings Clause, a plaintiff must prove that (1) property (2) has been taken for public use (3) without just compensation.
The Supreme Court held in Phillips that the plaintiffs have a property right in the interest income on their IOLTA accounts, satisfying part one of the three-part inqui*198ry. And I am willing to concede for purposes of this dissent (even though I would have resolved the issues differently) that a “taking” occurred in this case, satisfying part two.12 Although this puts the plaintiffs two-thirds of the way home, that is as far as they get — legitimately, at least. Because the Fifth Amendment does not forbid the government from (1) taking (2) property, but requires only that, when property is taken, “just compensation” be paid, “the crux of this case rests on the issue of just compensation.”13 And, clearly, “just compensation” is payment of value for equal value.14 None can argue that the equal value of zero is anything other than zero — at least not forthrightly.
The majority discourses on the nature of takings remedies in the abstract, but chooses to ignore the specific factual findings made by the district comb in its detailed opinion in this case. That court conducted a two-day bench trial, during which it considered evidence that the plaintiffs presented regarding three separate accounting approaches to handling client funds — in-firm pooling, sub-accounting,15 and the net benefit theory. Weighing all the evidence presented, the court concluded that the only plaintiff with funds in a Texas IOLTA account, William R. Summers, suffered no loss — zero. Indeed, Mr. Summers himself testified candidly and unequivocally to that fact.
Solidly grounded in trial testimony, the court found that the plaintiffs proved no loss under any of the three accounting approaches that they proffered: (1) Mr. Summers’s funds could not earn net interest if placed in a non-IOLTA pooled account with funds of a law firm’s other clients; (2) the plaintiffs did not establish that their funds could earn net interest in a sub-account, given the costs associated with such accounts; and (3) the plaintiffs failed to prove that they could gain a “net benefit” from their funds even if they could not earn net interest on them. The court concluded soundly that the plaintiffs did not satisfy their burden of proof:
Plaintiffs failed to establish an actual number denominating Mr. Summers’ loss. With regard to this case and Mr. Summers’ monies, Plaintiffs have failed to carry their burden of proof. Although this case turns on endless abstractions and near impossible mathematical conclusions it is without doubt that at a minimum Plaintiffs must present evidence to this Court that Mr. Summers is materially worse off because of IOLTA. At trial Mr. Summers testified that he is no worse off because of IOLTA.16
The plaintiffs insist that the district court’s factual conclusions contain errors, most notably the court’s failure to acknowledge that the rules determining *199whether client funds are to be placed into IOLTA accounts require attorneys to consider the administrative costs of opening and maintaining non-IOLTA accounts, but not IOLTA accounts.17 When these costs are factored in, argue the plaintiffs, clients could realize a net benefit, i.e., a smaller gap between interest earned and the lawyers’ costs (ultimately passed along to the clients) of maintaining the account even though clients can never realize net interest.
The plaintiffs are just plain wrong. The record confirms that the district court specifically considered evidence on this issue and rejected the claim.18 The court’s conclusion jibes with its finding that the costs of administering the money placed in a non-IOLTA account exceed those in an IOLTA account.19 The plaintiffs’ other allegations of factual error are equally feckless.
At no point do the plaintiffs ground their theoretical arguments in an assertion of any specific monetary loss suffered by Mr. Summers — indeed, they could not. This failure absolutely precludes their ability to demonstrate clear error in the district court’s factual finding that Mr. Summers’s loss was “zero.”20 The Supreme Court defines “just compensation” for a taking as “the full monetary equivalent of the property taken.”21 Payment of just compensation is an effort to put the claimant, from his own viewpoint, “ ‘in as good a position pecuniarily as if his property had not been taken.’ ”22 It follows inescapably that when the owner’s loss is zero, he is owed no compensation.23
*200Unable to prove any monetary loss whatsoever, the plaintiffs have abandoned their claim for monetary restitution.24 Instead they seek only declaratory and in-junctive relief against the Texas IOLTA program. Yet these equitable remedies, standing alone, are obviously inappropriate to the situation at hand, in which the absence of economic loss and the concomitant absence of compensation due proves that there has been no Fifth Amendment violation at all.
We need not pause to ponder whether freestanding equitable relief can ever be an appropriate remedy for an unconstitutional taking, for in this ease there is no unconstitutional (i.e., uncompensated) taking. This immutable fact eschews any justification for legal or equitable remedy whatsoever. The plaintiffs are absolutely wrong to argue — and the panel majority to accept — that their “entitlement to just compensation is of limited relevance to this appeal.” To the contrary, such entitlement — or the absence thereof — lies at the very heart of this appeal.' As the plaintiffs have not been denied just compensation, they could not prove — and have not proved — any violation of their constitutional rights.
III.
The panel majority nevertheless strains to justify its award of prospective equitable remedies here by implying that the ripeness doctrine — of all things — does not preclude them. But not precluding a remedy is far different from justifying a remedy. On its path to injunctive relief, the majority first builds a straw man then takes great pains to knock the stuffing out of him, based on the defendants’ apparent argument at an earlier stage of this case that the plaintiffs should have sued for compensation in state court. The defendants have made no such argument in this appeal, IOLTA II, a fact that the plaintiffs themselves now call to our attention. Rather, the defendants address ripeness only to make the valid point that plaintiff Summers has failed to seek and exhaust the available administrative remedy of a refund of any interest due to him under the IOLTA rules. The district court did not reach this issue, and I am willing to concede it for the purposes of this dissent, accepting the plaintiffs’ assertions that they were unaware of the refund policy until 1998 and that a state suit would be futile. The outcome of this case does not turn, however, on any issue of ripeness.25 The mere fact that this claim may be ripe does not mean that it is substantively viable, and it certainly does not justify the award of equitable remedies here.
The cases relied on by the majority to address the (nonexistent) ripeness issue are easily distinguishable. Eastern Enterprises v. Apfel,26 LTV Steel Co. v. Shalala (In re Chateaugay Corp.)?'27 and Student *201Loan Marketing Association v. Riley28 all analyze the threshold jurisdictional question of whether a federal court has the power to award equitable relief for a taking that involves a direct transfer of a determinable sum of money to the federal government, relieving the plaintiffs of the need first to sue for compensation in the Court of Federal Claims under the Tucker Act.29 In each of these three cases, which involve alleged regulatory takings with a quantifiable economic impact on the plaintiffs, the court found that a suit for money damages would be pointless because the claimed (in two of the three cases, failed claim of a) taking would have necessitated a dollar-for-dollar monetary reimbursement. Unlike the instant case, these cases did not involve plaintiffs whose monetary compensation claim was pointless because they had gone to trial and lost, having suffered no monetary loss. The Declaratory Judgment Act may offer one remedy for an unconstitutional taking, that is, an uncompensated taking; it is no substitute, however, for proof of loss.30
Another ease relied on by the majority, Southeast Kansas Community Action Program Inc. v. Secretary of Agriculture,31 implicated a due process claim — not a takings case at all — in which the plaintiffs’ primary purpose in bringing suit was to receive the classic due process remedy: a hearing. Finally, in Babbitt v. Youpee,32 the Court approbated equitable relief in a situation in which the statute in question already had been found to take interests in other lands valued at $100, $1,816, and $2,700, with no possibility of compensation.33 In Youpee, those taken property interests were worth $1,239 — not “zero.” Once the Supreme Court determined that an amendment to the statute aimed at curing that defect still did not rectify the uncompensated taking, it sanctioned equitable relief against enforcement of the statute, just as it had upheld the award of appropriate relief before the unconstitutional provision was amended. In affirming the Ninth Circuit, the Supreme Court quoted that circuit court’s suggestion that, although the government could not constitutionally apply the statutory scheme, it could obtain the interests by other means, such as purchasing the land in question or condemning it and paying just compensation to the plaintiffs.34
The panel majority seeks to rely on these cases by analogy to justify an award of equitable relief alone, but they simply *202are not analogs to this case. The reasoning in that line of cases cannot be stretched far enough to cover the facts at hand; yet the plaintiffs, having themselves proved that they have not been denied just compensation, nonetheless ask us to impose a prior restraint on a program that has found favor in all fifty states.35 That the plaintiffs — and others- — may (and obviously do) oppose on ideological grounds a state program funded with IOLTA interest does not vest us with the judicial right to meddle with that plan, which itself does not violate the U.S. Constitution.36
And make no mistake about it: We are not here contemplating some threatened taking that the mandatory Texas IOLTA program, which became effective in 1989, might inflict on some as-yet unidentified plaintiff, or on these specific plaintiffs at some future date. This case is about these plaintiffs, here and now. Funds owned by Mr. Summers — a $1000 retainer Mr. Summers paid to Mr. Mazzone in 1993, and a $250 retainer he paid in 1999 — have been held in IOLTA accounts since 1993, prior to the commencement of this litigation and throughout its pendency as well. The plaintiffs now have had a full trial, during which they failed to carry their burden of proving that they are due any just compensation whatsoever. They have not shown clear error in the district court’s conclusion that they are due no compensation at all, or a legal basis for awarding prospective relief. And because it cannot, the panel majority has not identified any specific amount that the plaintiffs have not been compensated; neither has the majority demonstrated any valid support for decreeing injunctive or declaratory relief under these facts. To me, it is just that plain.
IV.
To recap, the Takings Clause “was not meant to prevent the government from pursuing legitimate goals; it was meant only to assure that no individual would be unduly burdened in the process of doing so.”37 The Texas IOLTA program, which generates approximately $5 million a year in total revenues from attorney trust funds — nominal and short-term deposits from individual clients as well as monies from for-profit corporations and partnerships — does not implicate the classic takings problem of fairness, in which an individual or small group is singled out to bear burdens that should be borne by the public as a whole.38 Neither does it offend the original purpose of the Takings Clause, which was narrowly crafted to require compensation only for physical takings of tangible property by the federal government.39 The clause was never intended to *203usurp the role of the people in deciding, what social programs are appropriate, and “has not been understood to be a substantive or absolute limit on the government’s power to act. The Clause operates as a conditional limitation, permitting the government to do what it wants so long as it pays the charge.”40
It is important to remember that we cannot substitute concerns about due process — addressing the legitimacy and purpose of Texas’s operation of its IOLTA program, which I perceive to be the plaintiffs’ real complaint in this case — for concern about a taking, which turns on the availability of just compensation.41 Our role is strictly limited to ensuring that initiatives such as the Texas IOLTA program provide a mechanism for providing “just compensation” for any taken property.42 The Texas IOLTA program has just such a mechanism, a provision for refunding any interest that could have been earned by a client whose funds are wrongly placed in IOLTA accounts. And, the state routinely grants requests for such refunds.
The plaintiffs in this case have had their day in court, and have themselves proved that they have not been denied “just compensation” for any purported governmental taking of property that they may have experienced from the enforcement of the Texas IOLTA program. No deprivation of just compensation means no possibility of a constitutional violation. As I would in all respects affirm the judgment of the district court, I respectfully dissent.43

. 524 U.S. 156, 118 S.Ct. 1925, 141 L.Ed.2d 174 (1998).


. Phillips, 524 U.S. at 174-75, 118 S.Ct. 1925 (Souter, J., dissenting). Souter also compares the holding of Hooker v. Burr, 194 U.S. 415, 419, 24 S.Ct. 706, 48 L.Ed. 1046 (1904) ("If a contractual obligation is impaired, but the obligor is 'not injured to the extent of a penny thereby, his abstract rights are unimportant.' ”).


.Williamson County Regional Planning Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172, 194, 105 S.Ct. 3108, 87 L.Ed.2d 126 (1985); see also Suitum v. Tahoe Reg’l Planning Agency, 520 U.S. 725, 734, 117 S.Ct. 1659, 137 L.Ed.2d 980 (1997) (noting that "only takings without just compensation’ in*196fringe th[e Fifth] Amendment”); First English Evangelical Lutheran Church of Glendale v. Los Angeles County, Cal., 482 U.S. 304, 315, 107 S.Ct. 2378, 96 L.Ed.2d 250 (1987) (stating that the Fifth Amendment "is designed not to limit the governmental interference with property rights per se, but rather to secure compensation in the event of otherwise proper interference amounting to a taking”).


. The Texas Equal Access to Justice Foundation, its chairman, and the Texas Supreme Court justices.


. The Washington Legal Foundation, attorney Michael J. Mazzone, and client William R. Summers.


. Washington Legal Found, v. Texas Equal Access to Justice Found. (IOLTA I), 94 F.3d 996, 1005 (5th Cir.1996) (emphasis added). In context, the entire paragraph reads thus:
Finally, the district court also granted the defendants’ request for immunity under the Eleventh Amendment with respect to the plaintiffs' claim for monetary restitution. The parties now only dispute whether the district court erred by declaring the defendants immune to the plaintiffs’ restitution claim. The parties do not seriously challenge this portion of the district court’s ruling; the defendants concede that they are subject to the plaintiffs’ prospective injunction claims and the plaintiffs admit that their "principal concern all along has been in obtaining prospective injunctive relief.” We suggest another reason for the parties’ lackadaisical approach to this part of the decision: they realize that the district court is correct.

Id.




. Id.



. The majority at 190, n. 11.


. Defendant W. Frank Newton, then-chairman of the Texas Equal Access to Justice Foundation.


. Emphasis added. Similarly, defendants-appellees the Texas Supreme Court justices wrote in their 1995 brief to this court in IOLTA I: "Even assuming that some violation of the Constitution could be established, however, the relief available to plaintiffs is limited to prospective injunctive relief only.” (emphasis added). I will not address the justices' claim of legislative immunity because I discern no constitutional violation.


.U.S. Const, amend. V.


. As the majority points out, there is no dispute that any taking in this case was “for public use.”


. Washington Legal Found, v. Texas Equal Access to Justice Found., 86 F.Supp.2d 624, 637 (W.D.Tex.2000).


. See United States v. Reynolds, 397 U.S. 14, 16, 90 S.Ct. 803, 25 L.Ed.2d 12 (1970).


. Sub-accounting is a banking product that allows a law firm to open a master account and link a sub-account for each client. A1-though apparently not now available in Texas, a firm theoretically could open a sub-account using an out-of-state bank.


.Washington Legal Found., 86 F.Supp.2d at 643; see also Marion & Rye Valley Ry. Co. v. United States, 270 U.S. 280, 282, 46 S.Ct. 253, 70 L.Ed. 585 (1926) (affirming denial of a compensation claim and stating that even if a taking technically occurred, "[n]othing was recoverable as just compensation, because nothing of value was taken from the company, and it was not subjected by the government to pecuniary loss”).


. Texas attorneys may place client funds in IOLTA accounts only if:
such funds, could not reasonably be expected to earn interest for the client or if the interest which might be earned on such funds is not likely to be sufficient to offset the cost of establishing and maintaining the account, service charges, accounting costs and tax reporting costs which would be incurred in attempting to obtain the interest on such funds for the client.
Tex.R. Equal Access Rule 6.


. Washington Legal Found.., 86 F.Supp.2d at 638 ("Plaintiffs argue that client funds can generate a net benefit to the client when not placed in IOLTA. The Court finds that the testimony at trial established otherwise. There are innate costs to the firm or lawyer in a non-IOLTA account that differ from those in an IOLTA account.”).


. Id. at 646. The defendants attribute this fact to lower in-firm administrative costs for IOLTA accounts and the fact that bank fees on those accounts lypically are paid by IOLTA or waived by banks.


. Id. at 643. The court's factual findings and inferences are reviewed for clear error. Fed.R.Civ.P. 52(a); Anderson v. City of Bessemer City, 470 U.S. 564, 574, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985); Robicheaux v. End-cliff Material, Inc., 697 F.2d 662, 666 (5th Cir.1983).


. Reynolds, 397 U.S. at 16, 90 S.Ct. 803; see also Kimball Laundry Co. v. United States, 338 U.S. 1, 5, 69 S.Ct. 1434, 93 L.Ed. 1765 (1949) (disregarding subjective value as a measure of compensation: "In view, however, of the liability of all property to condemnation for the common good, loss to the owner of nontransferable values deriving from his unique need for property or idiosyncratic attachment to it, like loss due to an exercise of the police power is properly treated as part of the burden of common citizenship.”).


. United States v. 564.54 Acres Land, 441 U.S. 506, 510, 99 S.Ct. 1854, 60 L.Ed.2d 435 (1979) (quoting Olson v. United States, 292 U.S. 246, 255, 54 S.Ct. 704, 78 L.Ed. 1236 (1934)); see also Boston Chamber of Commerce v. City of Boston, 217 U.S. 189, 195, 30 S.Ct. 459, 54 L.Ed. 725 (1910).


. The finding of zero compensation due distinguishes this case from a similar challenge currently on en banc rehearing by the Ninth Circuit. The Ninth Circuit panel opinion, now vacated, would have remanded that case to the trial court to determine what compensation was owed. Washington Legal Found. v. Legal Found. of Washington, 236 F.3d 1097, vacated, 248 F.3d 1201 (9th Cir.2001).


. We have held that the Eleventh Amendment bars the plaintiffs’ monetary reimbursement claim. IOLTA I, 94 F.3d at 1005.


. See Texas v. United States, 523 U.S. 296, 300, 118 S.Ct. 1257, 140 L.Ed.2d 406 (1998) ("A claim is not ripe for adjudication if it rests upon contingent future events that may not occur as anticipated, or indeed may not occur at all.”) (internal quotations omitted).


. 524 U.S. 498, 118 S.Ct. 2131, 141 L.Ed.2d 451 (1998).


. 53 F.3d 478, 492 (2d Cir.1995) (rejecting claim that Coal Act resulted in unconstitutional taking after noting that "the question of jurisdiction in this case masks a broader question of ripeness: Can a takings claim ever be brought in a district court without first seeking compensation in the Court of Federal Claims?”).


. 104 F.3d 397 (D.C.Cir.1997) (rejecting claim that 0.3 percent “offset fee” on principal amount of each student loan held by the Student Loan Marketing Association (“Sallie Mae”) imposed an unconstitutional taking).


. 28 U.S.C. § 1491.


. I note further that two of these three cases apply the ad hoc takings analysis of Penn Central Transportation Co. v. City of New York, 438 U.S. 104, 124, 98 S.Ct. 2646, 57 L.Ed.2d 631 (1978), and Kaiser Aetna v. United States, 444 U.S. 164, 175, 100 S.Ct. 383, 62 L.Ed.2d 332 (1979), which the majority rejects in favor of a per se analysis. See Eastern Enters., 524 U.S. at 523-24, 118 S.Ct. 2131; Chateaugay, 53 F.3d at 494. The third case found that a regulatory action was not a taking at all because the burden was “ ‘a fair approximation of the costs of benefits supplied.’ " Riley, 104 F.3d at 402 (quoting United States v. Sperry Corp., 493 U.S. 52, 60, 110 S.Ct. 387, 107 L.Ed.2d 290 (1989)).


. 967 F.2d 1452 (10th Cir.1992).


. 519 U.S. 234, 117 S.Ct. 727, 136 L.Ed.2d 696 (1997).


. Hodel v. Irving, 481 U.S. 704, 107 S.Ct. 2076, 95 L.Ed.2d 668 (1987).


. Youpee, 519 U.S. at 242, 117 S.Ct. 727 (citing Youpee v. Babbitt, 67 F.3d 194, 200 (9th Cir.1995)). Irving and Youpee involved attempts to reduce highly fractionated interests in Indian-owned lands.


. Every state, plus the District of Columbia and the Virgin Islands, operates an IOLTA program.


. See Donald L. Beschle, The Supreme Court's IOLTA Decision: Of Dogs, Mangers, and the Ghost of Mrs. Frothingham, 30 Seton Hall L.Rev. 846, 867 (2000) ("In Phillips, what is being 'taken' is the right to exclude in its purest form — that is, the psychological satisfaction of denying a benefit to another. This is the legal equivalent of the legendary 'dog in the manger,’ a metaphor in which a dog aggressively prevents other animals from access to something — hay in the manger— that is of no practical use to the dog itself.”).


. Id. at 892.


. See Penn Central, 438 U.S. at 123-24, 98 S.Ct. 2646. The plaintiffs argue that "virtually all client funds” held by attorneys end up in IOLTA accounts, spreading the "burden” of funding legal services for the poor among many users of the court system, not a small group.


. See, e.g., William Michael Treanor, The Original Understanding of the Takings Clause and the Political Process, 95 Columbia L.Rev. 782, 859-60 (1995) ("[T]he federal Takings Clause and its predecessor clauses, as they *203were originally understood, divided governmental actions affecting property into two groups. When the government physically took property, it owed compensation. Any other governmental action, no matter how severely it affected the value of property, did not give rise to a compensation requirement. This requirement applied to physical takings because the framers believed that majoritari-an decisionmaking processes would not give fair consideration to the individual’s interest in not having her property physically seized by the government.”
"The clause sought to remedy failures in the political process. But the underlying idea was not that all majoritarian decisions should be reviewed to determine whether the process behind any particular decision was fair or unfair. Rather, heightened constitutional protection was provided only for the limited category of decisions in which unfairness was most likely.”).


. See Eastern Enters., 524 U.S. at 545, 118 S.Ct. 2131 (Kennedy, J., concurring in the judgment and dissenting in part).


. See id.


. See Williamson County, 473 U.S. at 194, 105 S.Ct. 3108 (explaining that the Fifth Amendment requires the government to "provide[ ] an adequate process for obtaining compensation”).


. Because the majority did not address the plaintiff's claimed First Amendment violation, I do not, either. I merely note in passing that the argument will fall of its own weight.